1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    PETER FRANKLIN KLEIN,                   Case No. 2:19-cv-04224-JAK (GJS)
12                 Petitioner
13           v.                                JUDGMENT
14    FEDERAL BUREAU OF PRISONS,
      et al.,
15
                   Respondents.
16
17
18
           Pursuant to the Court’s Order Accepting Findings and Recommendations of
19
     United States Magistrate Judge,
20
21
           IT IS ADJUDGED THAT this action is dismissed with prejudice.
22
23
     DATE: September 4, 2019             __________________________________
24                                       JOHN A. KRONSTADT
25                                       UNITED STATES DISTRICT JUDGE

26
27
28
